      Case: 1:19-cv-04054 Document #: 1 Filed: 06/17/19 Page 1 of 6 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

GEORGIA GIANNOS,                              )
                                              )
               PLAINTIFF,                     )
                                              )
               V.                             )
MEDLINE INDUSTRIES, INC.,                     )
                                                             TRIAL BY JURY DEMANDED.
                                              )
               DEFENDANT                      )
               V.
                                      COMPLAINT

       NOW COMES the Plaintiff, GEORGIA GIANNOS, by and through her attorneys,

SYREGELAS & KASMARICK LLC, and complaining of DEFENDANT MEDLINE

INDUSTRIES, INC., for violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e et seq., and the Illinois Human Rights Act (“IHRA”), 775 ILCS 5/1-101 et seq.

alleges as follows:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 2000e-5(f)(3)

and 28 U.S.C. § 1331.

       2.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court under 28 U.S.C. § 1391 because the parties reside in

this District, and the unlawful practices complained of occurred within this District.

                                            PARTIES

       4.      Plaintiff is a resident of Northbrook, Illinois. At all relevant times she was a

nonexempt employee of Defendant within the meaning of 42 U.S.C. § 2000e(f) and 775 ILCS 5/2-
       Case: 1:19-cv-04054 Document #: 1 Filed: 06/17/19 Page 2 of 6 PageID #:2



101(A). Between on or about February 5, 2018 and the end of February, 2019, Plaintiff was

employed by Defendant as a full-time Payroll Specialist.

       5.        Defendant is an Illinois Corporation with its corporate headquarters located at

Three Lakes Drive, Northfield, Illinois. Defendant is a “person” within the meaning of 42 U.S.C.

§ 2000e(a), as well as an “employer” within the meaning of 42 U.S.C. § 2000e(b) and 775 ILCS

5/2-101(B).

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

       6.        On March 11, 2019, Plaintiff filed a timely charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”), alleging that Defendant engaged in sex

(pregnancy) discrimination.

       7.        This charge was cross-filed with the Illinois Department of Human Rights

(“IDHR”).

       8.        On March 21, 2019, the EEOC issued a Notice of Right to Sue. (Attached hereto

as Exhibit 1).

       9.        Plaintiff has forwarded the EEOC’s Notice of Right to Sue to IDHR and requested

that IDHR issue its finding, which request is pending.

                            FACTS GIVING RISE TO THIS ACTION

       10.       Defendant hired Plaintiff on or about February 5, 2018 as a full-time Payroll

Specialist.

       11.       At all relevant times, Plaintiff performed her job responsibilities to the satisfaction

of Defendant.      Plaintiff’s job performance met or exceeded Defendant’s expectations and

Defendant never informed Plaintiff that her job performance was ever in any way deficient.
      Case: 1:19-cv-04054 Document #: 1 Filed: 06/17/19 Page 3 of 6 PageID #:3



       12.     In or about September, 2018, Defendant advertised a job opening for a Payroll

Supervisor. This position would have been a promotion from Payroll Specialist and would have

resulted in increased compensation and benefits.

       13.     Plaintiff met all the qualifications for the Payroll Supervisor position.

       14.     Before applying for the Payroll Supervisor position, Plaintiff spoke with her

supervisor Neil Koplitz, who was Defendant’s Director of Payroll Operations, about the job

opening. During this discussion Mr. Koplitz acknowledged that Plaintiff was a qualified candidate

for the Payroll Supervisor position but informed Plaintiff she would not be interviewed or even

considered for the opening because of the fact Plaintiff was pregnant and would soon miss work

when she gave birth. Mr. Klopitz referred to this as “bad timing.”

       15.      Despite Mr. Koplitz discriminatory statements, Plaintiff formally applied for the

Payroll Supervisor position on or about October 3, 2018.

       16.     On October 11, 2018, Plaintiff sent an email to Jonathan Moe, one of Defendant’s

Lead Recruiters and part of its Human Resources Department, to follow-up on her application.

Rather than replying to Plaintiff, Mr. Moe forwarded her email to Mr. Koplitz with the message

“FYI - see below, Georgia reached out today…”

       17.     Mr. Koplitz then replied to Plaintiff and referencing his prior discriminatory

statements to Plaintiff that she would not be considered due to her pregnancy stated, “As per our

discussion, we will not be moving forward with your application at this point in time. Please feel

free to apply for the next opening in the department /Medline.”

       18.     Ultimately, the individual hired by Defendant to fill the Payroll Supervisor position

was less qualified than Plaintiff but on information and belief was not pregnant or expected to miss

time from work as a result of giving birth.
      Case: 1:19-cv-04054 Document #: 1 Filed: 06/17/19 Page 4 of 6 PageID #:4



                                           COUNT I
                          Title VII, 42 U.S.C. §§ 2000e-2(a), 2000e(k)
                       Disparate Treatment Because of Sex (Pregnancy)

       19.     Plaintiff realleges and incorporates by reference, as if fully set forth herein, each

and every allegation of this Complaint.

       20.     Defendant discriminated against Plaintiff based on her sex, and because of her

pregnancy, in violation of Title VII of the Civil Rights Act of 1964, as amended by the Pregnancy

Discrimination Act, by treating her differently for employment-related purposes then similarly

situated non-pregnant workers.

       21.     Defendant discriminated against Plaintiff based on her sex, and because of her

pregnancy, by refusing to consider her application for the Payroll Supervisor position, interview

her or offer her the same in favor of a less qualified, non-pregnant individuals.

       22.     As a result of Defendant’s unlawful sex discrimination, Plaintiff suffered

significant monetary loss, including loss of earnings and other benefits.

       23.     As a result of Defendant’s unlawful sex discrimination, Plaintiff suffered emotional

pain, suffering, and other nonpecuniary losses.

                                         COUNT II
                                   IHRA, 775 ILCS 5/2-102
                          Disparate Treatment Because of Pregnancy

       24.     Plaintiff realleges and incorporates by reference, as if fully set forth herein, each

and every allegation of this Complaint.

       25.     Defendant discriminated against Plaintiff based on her pregnancy, childbirth, or

medical or common condition related to pregnancy or childbirth, in violation of the IHRA, which

provides that pregnant workers “shall be treated the same for all employment- related purposes . .
       Case: 1:19-cv-04054 Document #: 1 Filed: 06/17/19 Page 5 of 6 PageID #:5



. as other persons not so affected but similar in their ability or inability to work, regardless of the

source of the inability to work.” 775 ILCS 5/2-102(I).

       26.     As a result of Defendant’s unlawful pregnancy discrimination, Plaintiff suffered

significant monetary loss, including loss of earnings and other benefits.

       27.     As a result of Defendant’s unlawful pregnancy discrimination, Plaintiff suffered

emotional pain, suffering, and other nonpecuniary losses.

                                     PRAYER FOR RELIEF

       For the foregoing reasons, Plaintiff Georgia Giannos respectfully requests that the Court

grant the following relief:

       A.      Award compensatory damages for Plaintiff’s loss of income and benefits;

       B.      Award compensatory damages, including for Plainitff’s emotional distress;

       C.      Award pre-judgment and post-judgment interest at the highest lawful rate;

       D.      Award costs incurred, including reasonable attorneys’ fees to the extent allowable

by law; and

       E.      Award such other relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands a jury trial on the matters alleged herein.

                                                       Respectfully submitted,




                                                       Kyle R. Kasmarick
Syregelas & Kasmarick LLC
19 North Green Street
Chicago, Illinois 60607
312.243.0900
312.243.0901 (fax)
kkasmarick@syregelaslaw.com
Atty No. 6296887
Case: 1:19-cv-04054 Document #: 1 Filed: 06/17/19 Page 6 of 6 PageID #:6




                                                                           1
